


Exhibit 10.2


The Pantry, Inc. Annual Incentive Program
 
The Pantry, Inc. Annual Incentive Program (the “Program”) is a compensatory
program under The Pantry, Inc. 2007 Omnibus Plan that was originally established
on November 25, 2008 by the Compensation and Organization Committee (the
“Committee”) of the Board of Directors (the “Board”) of The Pantry, Inc. (the
“Company”). The Program provides for performance-based cash awards to certain of
the Company’s employees, including its executive officers. Executive officers
are eligible for awards under the Program based on threshold, target, and
maximum performance levels set by the Committee, and the actual award amounts,
if any, will therefore vary depending on the achievement of certain performance
goals by the Company. The Program’s performance cycle is concurrent with the
Company’s fiscal year.
 
The Board approved the following performance measures and their respective
weights for the Company’s executive officers because the Board believed these
performance measures would be key indicators of the Company’s overall financial
and operating results during each fiscal year:
 

 
•
Adjusted EBITDA (weighted at 65%), which is defined as net income (earnings)
before interest expense, income taxes, depreciation and amortization and
including the lease payments made under lease finance obligations and adjusted
for one-time accounting charges not forecasted as approved by the Committee.
 
•
Merchandise gross profit divided by operating store general and administrative
expenses without operating rent (weighted at 35%) and adjusted for one-time
accounting charges not forecasted as approved by the Committee.

 
Under the Program, each performance measure operates independently of the other
measure. That is, an award may be paid when the threshold performance level is
achieved for a single measure, without regard to results for the other measure.
The Board approved the targets for each performance measure based upon the
Company’s approved internal budget estimates.
 
Under the Program, the target award opportunity for the Company’s chief
executive officer will be 75% of his or her annual base salary as initially
approved by the Board for the applicable fiscal year and will not include any
additional salary increases for such fiscal year; the target award opportunity
for each of the Company’s other executive officers will be 50% of his or her
annual base salary as initially approved by the Board for the applicable fiscal
year and will not include any additional salary increases for such fiscal year.
 
Actual award payouts for the Company’s executive officers can vary from 50% of
target awards for achieving or exceeding the threshold performance level to 200%
of target awards for achieving the maximum performance level. For any
performance greater than the threshold performance level and less than the
maximum performance level but not equal to the target performance level, the
appropriate payout percentage will be interpolated on a straight-line basis
accordingly. For any performance below the threshold performance level, the
appropriate payout percentage is 0%.
 
The Committee may make award payouts or otherwise increase, reduce, or eliminate
payouts that would otherwise be made under the Program in its sole discretion.
Executive officers who join the Company during a fiscal year will have any award
amounts for that fiscal year prorated, except that no executive officer hired
after the end of the third quarter of a fiscal year will be eligible to receive
an award under the Program for that fiscal year. Participants must be employed
on the date awards are paid in order to receive a payout, except that
participants whose employment is terminated due to death or disability or as
otherwise determined by the Committee in its discretion may have their award
amounts prorated and paid on the date other awards are paid in the discretion of
the Committee.

